Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 03/15/2021.
	Claims 1-20 are pending. 
	Claims 1-20 are amended.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2021 and 08/31/2021 are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS are being considered by the examiner. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No. US 2021/0385286 A1) in view of Park (Pub. No. US 2020/0037386 A1).

Regarding claim 1, Wang teaches a management service management method comprising: sending, by a first management function apparatus to a management service function apparatus, a management service query request comprising management service requirement information comprising at least one first requirement information of an operation, second requirement information of a managed object, or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); receiving, by the management service function apparatus from the first management function apparatus, the management service query (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer); determining, by the management service function apparatus, a first management service corresponding to the management service requirement information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer); sending, by the management service function apparatus to the first management function apparatus, first description information of the first management service, wherein the first (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]), and fourth description information of the management data corresponding to the first management service (Applicant’s Specification (“Spec.” ¶ [0113] and claim 9, discloses that the fourth description of the management data indicates network performance – ¶¶ [0071]-[0072], teach a discovery result that includes instances sorted based on load/reachability, which is interpreted as fourth description information of the management data in light of Applicant’s disclosure); and 3Atty. Docket No. 4747-89300 (85907292US07)receiving, by the first management function apparatus from the management service function apparatus, the first description information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer).
Wang does not explicitly teach a discovery result that provides second description information of the operation corresponding to the first management service.
(Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

Regarding claim 2, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches wherein before receiving the management service query request, the method further comprises receiving, by the management service function apparatus from a second management function apparatus, a management service registration request comprising the first description information (Wang Fig. 4, registration request occurs before discovery request; see also ¶ [0064], “NF service provider 204 [second management function apparatus] such as the UDM 108 may send a NF registration request message to the NRF”).

(Wang ¶ [0065], registration request includes “NF type, a FQDN or IP address of a NF”; see also ¶ [0084], the discovery result includes address information of the service instance; see also ¶ [0088], the discovery result is transmitted from the network node to the service consumer).

Regarding claim 4, Wang and Park teach the management service management method of claim 2. Wang furthermore teaches wherein after receiving the management service registration request, the method further comprises: 4Atty. Docket No. 4747-89300 (85907292US07)allocating, by the management service function apparatus, an identifier of the first management service to the first management service; and sending, by the management service function apparatus to the first management function apparatus, the identifier (Wang ¶ [0065], registration request includes “NF type, a FQDN or IP address of a NF”; see also ¶ [0084], the discovery result includes address information of the service instance; see also ¶ [0088], the discovery result is transmitted from the network node to the service consumer).

Regarding claim 5, Wang and Park teach the management service management method of claim 3. Wang furthermore teaches receiving, by the management service function apparatus from the second management function apparatus, a management (Wang ¶ [0082], address information of the service instance is updated – Examiner notes that the secondary art of record Park also teaches this limitation at ¶ [0390], “UE may update its own registration with the network in order to periodically maintain reachability”).

Regarding claim 6, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches wherein the first description information further comprises at least one of user description information of the first management service, version description information of the first management service, provider description information of the first management service, or state description information of the first management service (Wang ¶ [0072], priority can indicate availability/load of instance which is state description).

Regarding claim 7, Wang and Park teach the management service management method of claim 1. 
Wang does not explicitly teach wherein the second description information comprises operation indication information or first operation information, wherein the operation indication information indicates the first operation information, wherein the operation indication information comprises a type of the first management service and comprising at least one of a lifecycle management service, a fault management service, or a performance management service, wherein second operation information indicated 
However, in analogous art of service discovery, Park teaches wherein the second description information comprises operation indication information or first operation information, wherein the operation indication information indicates the first operation information, wherein the operation indication information comprises a type of the first management service and comprising at least one of a lifecycle management service, a fault management service, or a performance management service, wherein second operation information indicated by the lifecycle management service comprises at least one of creating the managed object, deleting the managed object, querying the (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [first operation information]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

(Wang ¶ [0084], discovery result includes the address information of the service instance [configuration attribute] and identification information [name of the managed object] of the service instance”; see also ¶ [0064], “NF profile may include NF type, a FQDN or IP address of a NF, names of supported services, endpoint information of instance(s) of each supported service, and other service parameters”).

Regarding claim 9, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches wherein the fourth description information comprises at least one of network performance data or network fault data (Wang ¶¶ [0071]-[0072], a discovery result sorts instances based on load/reachability).

Regarding claim 10, Wang teaches a management service function apparatus, comprising: a processor (Wang Fig. 7, processor 701 & ¶ [0098]); and a memory coupled to the processor (Wang Fig. 7, memory 702 & ¶ [0098]) and configured to store instructions (Wang Fig. 7, computer program codes 703 & ¶ [0098]) that, when executed by  the processor, cause the management service function apparatus to: or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); determine a first management service corresponding to the management service requirement information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer); and send, to the first management function apparatus, first description information of the first management service comprising third (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]; see also ¶ [0050], NRF provides discovery result to requester NF instance), and fourth description information of the management data that correspond to the first management service (Applicant’s Specification (“Spec.” ¶ [0113] and claim 9, discloses that the fourth description of the management data indicates network performance – ¶¶ [0071]-[0072], teach a discovery result that includes instances sorted based on load/reachability, which is interpreted as fourth description information of the management data in light of Applicant’s disclosure).
Wang does not explicitly teach a discovery result that provides second description information of the operation corresponding to the first management service.
However, in analogous art of service discovery, Park teaches a discovery result that provides second description information of the operation corresponding to the first management service (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 


Regarding claim 19, Wang teaches a management function apparatus, comprising: a processor (Wang Fig. 7, processor 701 & ¶ [0098]); and a memory (Wang Fig. 7, memory 702 & ¶ [0098]) coupled to the processor and configured to store instructions (Wang Fig. 7, computer program codes 703 & ¶ [0098]) that, when executed by the processor, cause the management function to:11Atty. Docket No. 4747-89300 (85907292US07) send, to a management service function apparatus, a management service query request comprising querying description information of a management service, and wherein the management service query request comprises management service requirement information comprising at least one of first requirement information of an operation, second requirement information of a managed object, or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); and receive (Wang ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer), from the management service function apparatus, first description information of a first management service comprising third description information of the managed object (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]), and fourth description information of the management data that correspond to the first management service (Applicant’s Specification (“Spec.” ¶ [0113] and claim 9, discloses that the fourth description of the management data indicates network performance – ¶¶ [0071]-[0072], teach a discovery result that includes instances sorted based on load/reachability, which is interpreted as fourth description information of the management data in light of Applicant’s disclosure). 
Wang does not explicitly teach a discovery result that provides second description information of the operation corresponding to the first management service.
However, in analogous art of service discovery, Park teaches a discovery result that provides second description information of the operation corresponding to the first management service (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Abtin (Pub. No. US 2021/0410057 A1) teaches “When the NF instance need information about which NF instances support a certain target service, the requesting NF instance incorporates the name of said certain target service in the NRF discovery request. When receiving an NRF discovery response, being a response to said request, the NRF discovery response will comprise one or more addresses to NF instances, which support the target service.” Abtin ¶ [0008].
Larsson (Pub. No. US 2021/0092639 A1) teaches “NFs expose their services by registering themselves to the NRF. NRF also offers service discovery to enable NFs to find each other.” Larson ¶ [0008].
Keller (Pub. No. US 2020/0305033 A1) teaches “A Network Repository Function (NRF) have been introduced that supports service and NF discovery towards NFs. An NF is also called a NF Service Producer if the NF supports and produces one or more different services towards other NF, which act as an NF Service Consumer. An NF Service Producer may register the services it supports to the NRF for example when the NF Service Producer is activated for the first time or when a new instance of the NF Service Producer is activated. The NF Service Producer provides information about its NF Type, supported services and address information to the NRF as part of the registration to the NRF and the NRF stores the received information about the NF 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
02/24/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454